Citation Nr: 1411101	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD) and residuals of a duodenal ulcer.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of the hearing is associated with the record on appeal.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Prior to final adjudication upon the merits, the Board finds that a remand is necessary to comply with VA's duty to assist.  See 38 C.F.R. §§ 3.159, 19.9 (2013).

In his hearing before the Board, the Veteran indicated that he sought treatment at the Hortren General Hospital in Banbury, England relevant to the stomach disabilities he asserts are related to service.  He indicated that he sought this treatment after his active duty, sometime between 1975 and 1977.  See Board Hearing Transcript, page 10-11.  Upon remand, with any needed assistance from the Veteran, the AMC should seek these records.  See 38 C.F.R. § 3.159.

Two VA medical opinions are of record.  In the October 2009 opinion, the examiner found that the Veteran's GERD was less likely as not caused by or a result of the Veteran's duodenal ulcer in service.  The examiner maintained that it was clear that the Veteran had had problems with indigestion, heartburn, and ulcers since his childhood.  The duodenal ulcer treated in service healed without sequelae.  There was no report of any ulcer condition in the VA records since 1998.  The examiner therefore maintained it was less likely than not that the Veteran's current diagnosis of GERD was due to the duodenal ulcer treated in service but was most likely the natural progression of the Veteran's childhood indigestion and heartburn.  In the July 2012 opinion, the exact same opinion is provided but additional reference is made to medical literature.  The Board finds that another opinion is needed that complies with 38 U.S.C.A. § 1111.  

Lastly, the electronic portion of the Veteran's claims file (Virtual VA), contains VA treatment records from the Nashville and Murfreesboro, Tennessee VA Medical Centers (VAMCs) dated through July 5, 2012.  Upon remand, the AMC should obtain updated treatment records.  See 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Nashville and Murfreesboro, Tennessee VAMCs.  Specifically, obtain records dated after July 5, 2012.  If any records cannot be obtained, the AMC should follow the provisions in 38 C.F.R. § 3.159(e) regarding federal records. 

2.  With any needed assistance from the Veteran, seek private medical records from the Hortren General Hospital in Banbury, England dated between 1975 and 1977.  If any records cannot be obtained, the AMC should follow the provisions in 38 C.F.R. § 3.159(e) regarding private records. 

3.  Thereafter, provide the claims file and a copy of this remand to an appropriate physician or certified physician's assistant for purposes of obtaining a medical opinion on whether the Veteran's GERD is related to service.  The report should note that a review of the claims folder was completed.

a.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current stomach disorder, including duodenal ulcer disease and GERD, is a continuing disease process of duodenal ulcer disease and gastrointestinal complaints noted in service.

b.  The examiner should opine as to whether the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) entered service with preexisting duodenal ulcer disease.  In so opining, the examiner should consider clinical factors pertinent to the basic character, origin, and development of such disease.   

c.  If YES, provide an opinion as to whether the preexisting duodenal ulcer disease clearly and unmistakably (i.e., highest degree of medical certainty) WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

4.  After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



